Opinion by
Orlady, J.,
The auditing judge had before him the books of account and the witnesses who were called to explain the complicated relations between the accountant and the funds before the court. In rejecting the claim of Michael McCarron there was not a finding against his claim as such, but only that there was not sufficient evidence to fix this claim as one which the accountant was authorized to pay with the money in her hands, as executrix of Ruth McCarron. This finding was sustained by the court in banc and a review of all the testimony has satisfied us that it should not be changed.
The decree is affirmed.